—Order, Family Court, New York County (Susan Larabee, J.), entered on or about September 11, 1997, which, in a support proceeding under Family Court Act article 4, denied respondent’s objections to a Hearing Examiner’s order denying his motion to vacate an order made upon his failure to appear at a hearing, unanimously affirmed, without costs.
The record, which shows that the hearing was adjourned to July 9, 1997 rather than July 10, 1997 in accordance with respondent’s expressed preference, amply justifies Family Court’s rejection of respondent’s claim that he failed to appear on July 9 because he mistakenly believed the hearing had been scheduled for July 10 on the ground that he was not credible. We would also note respondent’s well-established penchant for missing court dates (see, Haas v Haas, 84 AD2d 702), as well as his failure to submit an affidavit of merit. Concur—Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.